Title: To George Washington from Brigadier General Charles Scott, 18 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 18th 1778
          
          I received Your Excellencys favour of the 15th Respecting the Complaints of the Selectmen of Norwalk against two of Capt. Stoddards Compy and the Capts. Rescuing a man from the Constable. I am well informd that the man whom was in arest had done nothing to deserve the treatment he Received from those People. and that the person that was instremental to his arest was a very bad man the lad that was in arest was sent upon a piece of Duty and was in the Execution of it when taken by the Constable. this I thaught might be attended with the Worst of Consaquences Sooner or later, and therfore orderd Capt. Stoddard to take four Dragoons and go in Search of the man that was arested and Bring him to camp. my reasons for this was in the first place to let the inhabitance know that they wear not to Stop a Soldier with a pass from an officer, and in the Second place that any complaints against the troops under my Command Might be made to me. which the inhabitance well knows that I punish for the Smallest crime of that nature with the utmost Severity. I cannot but observe to 
            
            
            
            Your Excellency that two many of those select Men are enemys to this armey. and that we can git nothing from them that they can Prevent us from—and that if they are Sufferd to Stop and arest the officers and Soldiers of this Detachment when they think themselves abused, and without first Acquainting Me, I shall never be able to know when I am in Safety. and of course Cannot be accountable for the Safety of the troops under my Command.
          Capt. Stoddard will Deliver Your Excellency this letter, who will explain any thing respecting this disagreable matter. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        